Citation Nr: 1610213	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  11-12 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for a right knee disability, currently diagnosed as patellofemoral pain syndrome. 

2.  Entitlement to a compensable rating for a left knee disability, currently diagnosed as patellofemoral pain syndrome.

3.  Entitlement to a compensable rating for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to March 1996.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal was previously before the Board, which issued a decision remanding the issues in order to provide the Veteran with a Board hearing.  This additional development was completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded a Video Conference hearing before the undersigned Veterans Law Judge in June 2015.  The hearing transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2015 Board hearing, the Veteran reported several recent visits to the emergency room for treatment for her bilateral knee condition and bilateral pes planus.  Specifically, the Veteran stated that she had recently visited the Jesse Brown VA Medical Center and the Edward Hines Jr. VA Hospital.  This medical evidence has not been associated with the Veteran's claims file.  

There are a few VA treatment notes in the claims file with sporadic dates.  On remand, the RO should obtain any pertinent outstanding VA treatment notes from any relevant VA facilities, dated since December 2007, and associate them with the claims file.  

In addition, the Veteran was afforded VA medical examinations for her knee conditions and bilateral pes planus in September 2014.  Given the testimony concerning recent treatment, a current examination is indicated.  The examiners should take a detailed history of the Veteran's claimed conditions and include discussion of the associated symptoms and any impairment she describes.  The Board notes that the Veteran has requested any subsequent VA examinations be scheduled at the Hines VAMC.  

Lastly, there is medical evidence from Northwestern Memorial Hospital dated August 2010; however, this medical evidence appears to be incomplete.  These medical records reflect a diagnosis of non-specific musculoskeletal pain and contain generic information regarding arthritis.  On remand, the RO should attempt to obtain any pertinent evidence from this private facility. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent outstanding VA treatment records for the period from December 2007 through the present and associate them with the claims file.  Please note that the record reflects the Veteran visited at least two VA medical facilities during this period, (Hines, Brown).

2.  Consistent with VA's duty to assist, and with any necessary assistance from the Veteran, attempt to obtain copies of the Veteran's pertinent medical records from Northwestern Memorial Hospital.  Efforts to obtain these records should be documented in the claims file. 

3.  Schedule the Veteran for a VA examination, at the Hines VAMC if feasible, to determine the current severity of her service-connected right and left knee conditions.  The claims file should be made available to, and reviewed by, the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  All indicated tests and studies should be conducted by the examiner to properly evaluate the Veteran's service-connected knee conditions, including determining whether there is arthritis of either knee. 

4.  Schedule the Veteran, at the Hines VAMC if feasible, for a VA examination to determine the current severity of her service-connected bilateral pes planus.  The claims file should be made available to, and reviewed by, the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  All indicated tests and studies should be conducted by the examiner to properly evaluate the Veteran's service-connected pes planus.  

5.  After the above development has been completed, re-adjudicate the claim on appeal considering all the pertinent evidence of record.  If the claim is not granted to the Veteran's satisfaction, send her and her representative an SSOC and give them an opportunity to respond.  Then return the matters to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




